UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7381



In Re:   BERNARD SMITH,




                                                          Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   November 22, 2005            Decided:   December 7, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bernard Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bernard Smith petitions for a writ of mandamus. He seeks

an order requiring the Bureau of Prisons to accept his state

substance abuse program and promote him to the next pay grade for

prison employment.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.       See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).      Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.    See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.        See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Smith is not available by way of

mandamus.   Accordingly, we deny the petition for writ of mandamus.

We grant Smith leave to proceed in forma pauperis and deny his

motion for appointment of counsel.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                      PETITION DENIED




                                - 2 -